Order filed, May 8, 2012.




                                            In The

                       Fourteenth Court of Appeals
                                        ____________

                                   NO. 14-12-00290-CV
                                     ____________

         FRANLINK, INC D/B/A LINK STAFFING SERVICES, Appellant

                                             V.

GJMS UNLIMITED, INC., GLORIA M. SALAZAR AND JAIME LEE SALAZAR,
                            Appellee


                        On Appeal from the 281st District Court
                                 Harris County, Texas
                          Trial Court Cause No. 2011-01323


                                            ORDER

       The reporter’s record in this case was due April 30, 2012. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Delicia Struss, the official court reporter, to file the record in this appeal
within 30 days of the date of this order.

                                        PER CURIAM